UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-5098


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JOE BOB CLARK, JR.,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.     Robert G. Doumar, Senior
District Judge. (2:10-cr-00182-RGD-TEM-1)


Submitted:   June 1, 2012                    Decided:   June 12, 2012


Before WILKINSON and    THACKER,   Circuit   Judges,    and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Michael S. Nachmanoff, Federal Public Defender, Walter B.
Dalton, Assistant Federal Public Defender, Norfolk, Virginia,
for Appellant.     Neil H. MacBride, United States Attorney,
Elizabeth M. Yusi, Assistant United States Attorney, Norfolk,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Joe Bob Clark, Jr., appeals his conviction and thirty-

month     sentence       following       his        guilty     plea      to    one       count   of

traveling       in    interstate      commerce         and    failing         to    register     or

update     a        registration,        as       required     by      the         Sex    Offender

Registration and Notification Act (“SORNA” or “the Act”), in

violation of 18 U.S.C. § 2250(a) (2006).                           Clark argues that, in

enacting        SORNA,        Congress        (1)     violated        the      non-delegation

doctrine       by    impermissibly       delegating          legislative           functions     to

the     Attorney       General,       namely,         the    discretion            to    determine

whether SORNA’s registration requirements should apply to sex

offenders       like    Clark,     who    were        convicted       prior        to    the   Act’s

enactment; and (2) exceeded its authority under the Commerce

Clause.        Clark further argues that the retroactive application

of SORNA to a pre-enactment offender violates the Ex Post Facto

Clause.        For the reasons that follow, we reject these arguments

and affirm.

               Prior     to    entering       a     conditional       guilty        plea,      Clark

moved to dismiss the indictment against him, raising the same

constitutional claims pressed on appeal.                              The district court

denied    the       motion.      We    review         de    novo   the    district         court’s

denial of a motion to dismiss an indictment.                              United States v.

Hatcher, 560 F.3d 222, 224 (4th Cir. 2009).



                                                  2
            “The non-delegation doctrine is based on the principle

of preserving the separation of powers between the coordinate

branches    of    government.”              United    States    v.       Ambert,     561    F.3d

1202, 1212 (11th Cir. 2009).                   Congress’ delegation of authority

to   another      branch        of    government       does    not       offend     the     non-

delegation       doctrine        as    long    as    Congress       has     delineated         an

“intelligible principle” guiding the exercise of that authority.

J.W. Hampton, Jr., & Co. v. United States, 276 U.S. 394, 409

(1928).           Even      a        general       legislative           directive        is    a

constitutionally sufficient intelligible principle if Congress

“clearly delineates the general policy, the public agency [that]

is   to    apply      it,       and     the    boundaries       of        th[e]     delegated

authority.”        Mistretta v. United States, 488 U.S. 361, 372–73

(1989) (internal quotation marks omitted).

            Clark contends that there is no intelligible principle

guiding     the    Attorney           General’s      exercise       of    his     discretion.

Although this court has yet to resolve this issue in a published

decision,      this      court        has   rejected     this       argument       in      three

unpublished,       non-binding           decisions.           See    United        States      v.

Rogers, No. 10-5099, 2012 WL 698890 (4th Cir. Mar. 6, 2012)

(unpublished       after        argument),      petition       for       cert.     filed,      __

U.S.L.W. __ (U.S. May 16, 2012) (No. 11-10450); United States v.

Stewart, Nos. 11-4420/4471, 2012 WL 130746 (4th Cir. Jan. 18,

2012), cert. denied, __ S. Ct. __, 2012 WL 1390242 (U.S. May 21,

                                               3
2012); United States v. Burns, 418 F. App’x 209 (4th Cir. 2011)

(unpublished after argument).                 As was the court in Rogers, we

are “satisfied that the persuasive reasoning of the panels in

Burns and Stewart . . . fully disposes of the claim here.”                             2012

WL 698890, at *2.         This disposition is also in accord with the

published opinions from several of our sister circuits, which

have squarely rejected the non-delegation argument.                           See, e.g.,

United    States     v.   Guzman,       591       F.3d    83,    93   (2d    Cir.     2010)

(concluding that the Attorney General’s delegated authority is

“highly      circumscribed”          because         SORNA       “includes      specific

provisions delineating what crimes require registration; where,

when, and how an offender must register; what information is

required of registrants; and the elements and penalties for the

federal     crime    of   failure        to       register”      (internal     citations

omitted)), cert. denied, 130 S. Ct. 3487 (2010); United States

v.   Whaley,   577    F.3d    254,      264       (5th   Cir.    2009)    (holding     that

SORNA’s     statement        of    purpose          is   a      guiding     intelligible

principle);     Ambert,      561   F.3d       at     1213-14     (describing        SORNA’s

broad policy goals as intelligible principles).                           Based on these

persuasive     authorities,        we   too        reject    Clark’s      non-delegation

argument.

            Turning to Clark’s Commerce Clause and ex post facto

claims, Clark aptly concedes that these issues are foreclosed by

this court’s decision in United States v. Gould, 568 F.3d 459

                                              4
(4th Cir. 2009), cert. denied, 130 S. Ct. 1686 (2010).                  A panel

of this court cannot “overrule or reconsider a precedent set by

another panel.”        United States v. Najjar, 300 F.3d 466, 486 n.8

(4th Cir. 2002).           We thus hold that Clark’s ex post facto and

Commerce Clause challenges to SORNA fail.

              For   the    foregoing    reasons,   we    affirm   the   district

court’s judgment.           We dispense with oral argument because the

facts   and    legal      contentions   are   adequately    presented    in   the

materials     before      the   court   and   argument    would   not   aid   the

decisional process.

                                                                        AFFIRMED




                                         5